Citation Nr: 0007663	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an award of service connection for bipolar 
disorder, prior to December 20, 1993.

2. Entitlement to an evaluation in excess of 10 percent for 
bipolar disorder, prior to August 21, 1995.

3. Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973.  He had a period of active duty for training 
in June 1977.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
decision dated May 1995, the RO denied the veteran's claim 
for service connection for schizophrenia.  Based on the 
receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) examination in August 
1995, the RO, in a rating action dated November 1995, granted 
service connection for bipolar disorder, and assigned a 10 
percent evaluation, effective December 19, 1994.  The veteran 
disagreed with the effective date of the award and the rating 
that was assigned.  In a February 1996 rating decision, the 
RO assigned an effective date of December 20, 1993 as the 
effective date of the award of service connection for the 
veteran's psychiatric disability.  By rating decision in 
December 1996, the RO increased the evaluation for bipolar 
disorder to 30 percent, effective August 21, 1995.

In an informal hearing presentation in February 2000, the 
veteran's representative raised a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  Inasmuch as this issue was not developed or 
certified for appeal, it is referred to the RO for 
appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran's initial claim for service connection for a 
psychiatric disability was received on December 20, 1993.

2. Service connection for bipolar disorder was granted 
effective December 20, 1993, based on the date of receipt 
of the veteran's application for service connection.

3. VA outpatient treatment records show that the veteran was 
seen in the mental health clinic on November 29, 1993 and 
expressed psychiatric complaints.  

4. There is no evidence of record reflecting a claim for 
service connection for a psychiatric disability prior to 
November 29, 1993.

5. With respect to the claim for an increased rating for 
bipolar disorder, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

6. Prior to August 21, 1995, the veteran's bipolar disorder 
was manifested by occasional irritability and depression, 
but was not productive of more than mild impairment.

7. The veteran's bipolar disorder is currently manifested by 
euthymia, with no evidence of memory impairment, panic 
attacks, obsessional rituals or impairment of thought 
processes.  

8. It is not currently productive of more than definite 
impairment.


CONCLUSIONS OF LAW

1. The criteria for an effective date of November 29, 1993 
for an award of service connection for bipolar disorder 
have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (1999).

2. A rating in excess of 10 percent for bipolar disorder, 
prior to August 21, 1995, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (as in effect prior to November 7, 
1996), as amended by 38 C.F.R. § 4.130, Diagnostic Code 
9432 (effective November 7, 1996); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

3. A rating in excess of 30 percent for bipolar disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9206 (as in effect 
prior to November 7, 1996), as amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (effective November 7, 
1996); Karnas v. Derwinski,        1 Vet. App. 308 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected bipolar 
disorder that are within the competence of a lay party to 
report are sufficient to conclude that his claims are well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen by the mental health service in May 1972.  It was noted 
that his skin trouble began about 2 1/2 years earlier, at which 
time the veteran began holding his emotions inside.  He had a 
bad inferiority complex because of his feelings of social 
inadequacy and insecurity.  The diagnosis was psychological 
skin disorder.  

The veteran was hospitalized beginning in June 1977 during 
his period of active duty for training.  He stated that he 
had much difficulty sleeping and he was experiencing anxiety.  
He was brought to the mental health unit where he exhibited 
delusional thinking.  He was transferred to a hospital where 
it was reported that he was not cooperative, extremely 
paranoid and preoccupied with death.  The diagnosis was acute 
schizophrenic episode, manifested by paranoid delusions; 
paranoid ideation; ideas of reference; flat and constricted 
affect; loosening of associations; and bizarre behavior.

Of record is a page with the heading "Folder Request From 
Other Station."  This is date-stamped December 20, 1993.

By letter dated March 1994, the RO wrote the veteran and 
indicated that it was still processing his application for 
benefits, and that he would be notified upon completion of 
processing.

In December 1994, the veteran's representative attached a 
copy of VA Form 21-526, which reflects that it was signed by 
the veteran on December 25, 1993, and re-signed on December 
1, 1994.  The representative noted that the veteran stated 
that he had never heard the results of the application and 
that the VA had advised him that there was no pending claim.  
The claim form indicated that the veteran was seeking service 
connection for paranoid schizophrenia.  

Received in January 1995 was a private hospital report dated 
June 1977.  The veteran had been admitted from a service 
department hospital because of paranoid delusions, paranoid 
behavior, extreme restlessness, insomnia and detachment from 
reality.  The diagnostic impression was schizophrenia, 
paranoid type.

VA outpatient treatment records dated from 1993 to 1995 have 
been associated with the claims folder.  The veteran was seen 
in the VA mental health clinic on November 29, 1993.  He 
related that when he was in a private hospital in 1991, he 
was told that he had bipolar disorder.  He was offered 
Lithium, but declined.  He was ready to try medication now.  
The veteran reported that he had experienced mood swings for 
a long time, but did not notice them when he was drinking.  
He had been sober for more than two years.  He stated that he 
was currently depressed.  He complained of feeling 
"disconnected."  By observation, it was noted that his mood 
was irritable and mildly suspicious.  He denied suicidal 
ideation or history of suicidal behavior.  He reported fitful 
sleep with some initial insomnia, decreased energy and 
tearfulness.  He was most bothered by a mental dullness he 
experienced.  The veteran stated that he thought he was 
manic.  He indicated that he gets hyper, energetic and tended 
to make many entrepreneurial plans.  He denied auditory and 
visual hallucinations.  The diagnostic impressions were to 
rule out bipolar disorder and rule out psychotic disorder, 
not otherwise specified vs. schizotyppal personality; and 
alcohol dependence, by history.  

The veteran was seen the following day in the mental health 
clinic and it was indicated that his speech was slightly 
pressured, and his thought processes tangential.  He denied 
current hallucinations.  He was very paranoid at times.  He 
reported chronic depression and a history of heavy alcohol 
dependence.  In December 1993, the veteran described periods 
of a few months at a time of hypomania with grandiosity, 
rapid speech, high energy, little sleep, poor judgment and 
depression with low energy, anhedonia, loss of motivation and 
marked irritability.  There was no evidence of psychosis, 
except in periods of alcohol withdrawal.  An examination 
showed that he was alert, attentive, cooperative, groomed, 
loquacious, slightly pressured, adamant and slightly 
grandiose.  He was also noted to be hypervigilant, without 
delusions or hallucinations.  He was cogent and coherent.  
The assessments were alcoholism, by history and manic 
depressive illness vs. recurrent depression.  The veteran was 
started on a trial of Lithium.  

VA outpatient treatment records also show that the veteran 
was seen in early January 1994 and was noted to be much 
improved, with better sleep and decreased irritability.  He 
was much happier, without mania or depression.  He was 
working well at a new job.  He was observed to be calmer and 
euthymic.  The assessment was that he was improved.  Later 
that month, he related that he felt better able to manage his 
emotions with Lithium at the present dose.  In February 1994, 
the veteran reported ongoing improvement in managing his 
feelings and relationships at work and in his personal life.  
He had some trouble adjusting to a night work schedule.  The 
following month, the veteran stated that he was feeling 
better, but not optimal.  His sleep was difficult with 
working the night shift.  The assessment was that manic 
depressive illness was improved.  The following week he 
stated that he had quit his job because of the night hours 
and a feeling that his input was not valued.  In May 1994, 
the veteran reported that he had been fired from a job 
secondary to a disagreement in policy.  He was noted to be 
slightly irritable.  The assessment was that he was slightly 
hypomanic.  About two weeks later, he reported ongoing 
symptoms of depression with lethargy, poor concentration 
sadness and increased appetite.  He was noted to be cogent, 
without hypomania.  He was somewhat depressed and focused.  
The assessment was mild depression.  Still later in May, he 
reported that ever since on his own he had discontinued one 
medication, he was nervous and had decreased energy.  He was 
not hopeless, but had diminished motivation.  He was found to 
be cogent, appropriate, sad and blunted.  The assessment was 
manic depressive illness with depression.  

The veteran was seen in the VA mental health clinic in June 
1994 and reported that he was actively seeking a job.  He 
reported moderate ongoing symptoms of depression, but he was 
functioning reasonably well.  He was without mania, but 
slightly depressed.  He was again seen later in June and 
stated that he continued to feel depressed.  He had not 
noticed any response to Prozac, which had been started the 
previous week.  The veteran was noted to have a generally 
brightened mood when seen the following month.  He was less 
pressured and had a positive outlook.  The assessment was 
that he was improved.  He reported that he was discouraged 
regarding isolation and lack of employment in August 1994.  
In September 1994, it was indicated that he had been refused 
admission to a VA domiciliary because he apparently needed 
more psychological help than it could provide.  

Additional VA outpatient treatment records reflect that the 
veteran was seen in September 1994 and stated that following 
his treatment in 1977, he received no further treatment until 
1991, at which time he was said to be manic.  He had been 
treated with Lithium since December 1993.  During the 
interval between psychotic presentation, the veteran related 
that he had demonstrated a significant pattern of alcohol 
dependence.  An examination showed that the veteran's affect 
was stable and appropriate.  Sensorium was clear, and his 
thought processes were intact.  The stream of speech was 
consistent with a history of two psychotic episodes, alcohol 
abuse pattern and stabilizing response to Lithium.  The 
impressions were presumptive bipolar disorder, and alcohol 
dependence, in remission.  The Global Assessment of 
Functioning score was 75, with a range of 60-75 in the past 
year.  When seen in October 1994, the veteran was found to be 
stable on Lithium.  He continued to maintain his stability in 
February 1995.  

In May 1995, VA outpatient treatment records show that the 
veteran had a tendency to become so polarized in his thinking 
that he was unable to appropriately problem solve.  In 
addition, since this polarization was mainly driven by 
persecution (victimization), this often led to anger 
outbursts which complicated situations even further.  The 
following month, it was stated that he continued to show poor 
judgment in some areas.  He appeared to be oblivious to the 
views of others, particularly if these were in conflict with 
his.  

A VA progress noted dated June 1995 reflects that the veteran 
did not continue with medication or medical supervision after 
his episode in 1977.  He related that he proceeded with a 
pattern of mood swings, abbreviated sleep and emerging 
alcohol abuse, all of which culminated in the termination of 
his marriage of thirteen years in 1990.  In 1991, he was 
hospitalized and became manicky.  He was first diagnosed with 
bipolar when he was started on Lithium maintenance 
approximately in October 1993.  Additional medication was 
added with his evolving depressive symptoms.  On examination, 
the veteran was alert and cooperative.  He was not in acute 
distress.  His affect was appropriate and his sensorium 
clear.  Thought processes were grossly intact.  The theme of 
his speech was consistent with the history of prodromal 
psychotic episode in 1977, a pattern of cyclothymia, 
hypomania and alcohol abuse, then bipolar disorder recognized 
in 1993.  The impression was that the veteran had a bipolar 
disorder, which was no doubt present in 1977.  The examiner 
stated that schizophrenia is often diagnosed either 
erroneously or because the observation of variation in mood 
and activity over time is not initially possible.  It was 
further indicated that alcohol problems are notoriously 
intertwined with bipolar disorder, and certainly can obscure 
and complicate treatment and diagnosis.  

By letter dated in August 1995, the veteran was notified that 
his temporary appointment as a housekeeping aid at a VA 
medical center had been terminated due to violations of 
various VA regulations. 

A VA psychiatric examination was conducted in August 1995.  
The veteran stated that he had been very well stabilized on 
Lithium.  He also took Prozac which provided a temporary 
psychological adjustment that he stated he needed from time 
to time.  He related that he had not had a mood of depression 
since Prozac was started in July of the previous year.  Prior 
to starting Lithium in December 1993, he oscillated between 
"crash and burn depression" and over-active manic states.  
The manic and depressive phases were approximately equal in 
duration and frequency.  The depression was characterized by 
crying spells, suicidal thoughts and an inability to function 
or do anything.  The manic phases were characterized by 
"wheel-spinnng" over-activity and sleeplessness.  The 
veteran stated that, in retrospect, he self-medicated with 
alcohol, starting in 1977.  It was noted that he was homeless 
and unemployed.  He indicated that he had quit several jobs 
and admitted that he had trouble with some of the people with 
whom he had worked.  

On mental status evaluation, the veteran was alert and 
cooperative.  His mood was euthymic.  His affect was of 
normal range and was appropriate to expressed thought 
content.  His speech was normal in rate and amount, and the 
content was relevant and goal-directed.  There was no 
evidence of hallucinations or delusions.  He was oriented for 
time, place and person.  He registered three items 
immediately and recalled all three items at three minutes.  
He was able to recall the names of the four most recent 
presidents.  The diagnostic impression was bipolar disorder, 
in partial remission, on medication.  The Global Assessment 
of Functioning score was 45.  

A VA progress note dated in December 1995 shows that the 
veteran was alert and cooperative.  His affect was 
appropriate and sensorium clear.  His thought processes were 
intact.  It was indicated that the veteran was stable on 
Lithium maintenance.

In a statement dated January 1996, J.R.W. indicated that he 
had known the veteran for about one year.  He opined that the 
veteran exhibited the classic signs of bipolar.  He noted 
that the veteran had a strong tendency to be "right" all 
the time and that everyone else was wrong.  His manner had 
become increasingly abrasive as he alienated those around 
him.  

On VA general medical examination in June 1996, the veteran 
related that he had been unable to work since July 1994 
because of his psychiatric condition.  He stated that he had 
bipolar disorder and that he deserved an increase in his VA 
compensation benefits.  He noted that was homeless and the 
increase in funds would help him acquire living space of his 
own.  The veteran reported that he noticed three month cycles 
of relapses in his condition.  He claimed that he became 
severely depressed, but during the manic phase, he did not 
display much "manicy" behavior.  He described 
hypersomnolance and isolation.  He stated that he felt sad 
and that he cried.  During the manic phase, the veteran 
stated that he has racing thoughts.  Both the veteran's 
depression and mania had really decreased in severity since 
the onset of Lithium and Prozac.  The impression was that 
"[g]iven that this gentleman has not undergone any psychotic 
breaks or hospitalizations for his bipolar affective disorder 
since 1991; and that both his episodes of depression and 
mania had 'decreased' in their severity, there is no obvious 
reasons [sic] to increase his compensation at this time.  The 
patient himself states that he merely wishes an increase to 
upgrade his living conditions."  

The veteran was afforded a VA psychiatric examination in June 
1996.  He reported that he was unemployed and still looking 
for work.  He noted that he was living in his car.  He 
recognized that he still had significant mood swings.  During 
a manic phase, he became productive, and he said that he 
meant that his thoughts run faster.  He stated that he 
becomes "isolationistic" when he becomes depressed.  He 
sleeps more and had no energy.  While he was taking 
medication, he did not become suicidal.  He stated that the 
depressive phases dominated because they were longer in 
duration than the manic phases.  He considered that his most 
recent phase was manic, and that he was then in a "neutral 
zone" between depression and mania.  

A mental status evaluation disclosed that the veteran was 
alert and cooperative.  His mood was euthymic.  His affect 
was of normal range and was appropriate to expressed thought.  
His speech was normal in rate and amount, and the content was 
relevant and goal-directed.  No evidence of hallucinations or 
delusions was detected.  He was oriented for time, place and 
person.  Tests of proverbs and similarities revealed no 
significant impairment of verbal abstract thinking.  He 
registered three items immediately and recalled all three 
items in three minutes.  The diagnostic impressions were 
bipolar disorder, most recent episode manic, in partial 
remission, on medication; and alcohol dependence, in 
sustained remission.  The Global Assessment of Functioning 
score was 50.

Another VA psychiatric examination was conducted in October 
1998.  It was noted that the veteran worked as an apartment 
manager from August 1996 to July 1997 when he left that job 
to move.  He reported that he had some problems on that job, 
dealing with tenants he suspected of illegal activities.  He 
worked again as a property manager from July 1997 to January 
1998, and left that position to attend vocational 
rehabilitation services.  He stated that he had problems with 
tenants at that job as well.  He attended real estate courses 
from January to May 1998 and obtained a real estate license.  
He obtained a job in July 1998, which he quit after four 
days, secondary to not being able to handle the stress of the 
job.  While unemployed, he reported that he continued to look 
for work.  The veteran indicted that his mood still 
fluctuated in a pattern of about every three months.  He 
complained of being productive only about 50 percent of the 
time.  He reported that when he was depressed, he overslept 
and was not able to interact with people.  When he was manic, 
he became pushy and verbally aggressive to people.  

On mental status evaluation, there was no impairment in 
thought processes or communication.  The veteran denied 
auditory or visual hallucinations.  He reported experiencing 
an odd sensation when he is depressed where he views life as 
happening as if on a television screen, approximately three 
feet in front of him.  The veteran denied inappropriate 
behaviors, except when in a manic episode, he becomes 
aggressive.  He denied suicidal or homicidal ideations.  His 
appearance and personal hygiene were somewhat unkempt.  He 
was fully oriented.  His memory and intellect were grossly 
intact.  The veteran denied obsessive or ritualistic 
behaviors.  The rate and flow of speech were within normal 
limits, and content was goal-oriented.  The veteran denied 
panic attacks.  He reported having episodes of anxiety, 
especially secondary to stress on jobs.  He tended to 
oversleep when depressed and undersleep when manic.  The Axis 
I diagnoses were bipolar disorder and alcohol dependence, in 
remission since July 1991, by self-report.  The Global 
Assessment of Functioning score was 50.

VA outpatient treatment records dated from 1996 to 1998 have 
been associated with the claims folder.  In March 1996, it 
was noted that the veteran was doing well.  He had been 
getting objective insight about his illness.  He stated that 
his main difficulty seemed to center around his depression, 
but stated that he had not been depressed recently.  He liked 
being manic, and said that when he was in that state, he was 
highly productive.  No suicidal or homicidal ideation was 
noted.  A mental status evaluation revealed that the veteran 
was alert and oriented.  His speech was slightly pressured.  
He was somewhat irritable, but could be pleasant.  There were 
no psychotic symptoms.  The impression was bipolar disorder.  
It was reported in April 1998 that the veteran was alert, 
cogent, guarded, irritable and depressed.  The assessment was 
bipolar disorder.  It was stated in November 1998 that the 
veteran admitted that he recently had attempted to work as a 
property manager, but was unable to tolerate the stress after 
four days.  He was found to be gloomy and slightly irritable.  

A report of a hospitalization in a private facility in June 
1991 was received by the VA in 1999.  It was noted that about 
two to three weeks prior to admission, there was a major 
disruption in the veteran's marital relationship after a 
confrontation with his wife while intoxicated.  The diagnosis 
was alcohol withdrawal delirium.  

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

As noted above, when the RO granted the veteran's claim for 
service connection for a psychiatric disability in November 
1995, a 10 percent evaluation was assigned effective December 
19, 1994.  This was said to be the date of the veteran's 
claim.  Subsequently, however, it was concluded that the 
veteran had submitted his original claim on December 20, 
1993, and this was established as the effective date of the 
award of service connection.  

In substance, the veteran argues that the symptoms he 
experienced in 1977 while on active duty for training were 
misdiagnosed and that he has had bipolar disorder since that 
time.  Thus, he asserts that his award of service connection 
for this disability should relate back to service.  However, 
as noted above, in order for the VA to award benefits, a 
claim must be filed.  Clearly, the veteran did not file a 
claim for VA benefits until December 1993.  No benefits may 
be authorized in the absence of a claim.  

As noted above, the evidence reflects the fact that the 
veteran submitted a claim for service connection for a 
psychiatric disability on December 20, 1993.  Since this 
claim was received more than one year after the veteran's 
discharge from service, there are only limited circumstances 
in which the effective date for the award of service 
connection may be prior to the date the claim was received.  
In this case, VA outpatient treatment records show that the 
veteran was seen in the mental health clinic on November 29, 
1993.  At that time, he described mood swings of a long-
standing nature, and it was noted that he was irritable and 
suspicious.  The Board finds, accordingly, that November 29, 
1993, should be the proper effective date for the award, as 
it reflects treatment within one year prior to the submission 
of the formal claim for the disability for which service 
connection was ultimately granted.  

There is no basis, however, for an award of an effective date 
for the grant of service connection for bipolar disorder 
prior to November 29, 1993.  The veteran argues that his 
condition was misdiagnosed in 1977, and that he had a bipolar 
disorder then.  The VA psychiatric examinations in 1995 and 
1996 confirm that his psychiatric disability had its 
inception in service.  This fact is essentially irrelevant.  
The regulations require that a claim must be filed, and the 
veteran did not do so until 1993.  He has not provided any 
evidence that he received treatment for bipolar disorder, 
other than that summarized above, during the one year period 
prior to the submission of a formal claim for service 
connection in December 1993.  Even if he received treatment 
prior to December 20, 1992, the report of such treatment 
could not be considered an informal claim, since his formal 
claim for service connection for a psychiatric disability was 
not received until December 20, 1993.  As noted above, when 
reports of medical treatment may be considered an informal 
claim for benefits, a formal claim must be submitted within 
one year of the treatment.  In this case, the veteran's 
formal claim for service connection for a psychiatric 
disability was not received until December 20, 1993.  In sum, 
since the initial report of treatment in a VA outpatient 
treatment clinic for a psychiatric disability was on November 
29, 1993, and the veteran's formal application for service 
connection for such psychiatric disability was not received 
until December 20, 1993, there is no basis on which an 
effective date prior to November 29, 1993 may be assigned.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     

Ability to establish or maintain effective or favorable                      
	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9206 (as in effect prior 
to November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The Board must next address whether the application of O.G.C. 
Prec. 9-93 on appeal would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  It is noted that 
Bernard expressly addressed circumstances in which statutory 
or regulatory provisions or analyses provided under the case 
law of the Court had not been considered by the agency of 
original jurisdiction.  O.G.C.  Prec. 9-93 does not fall 
explicitly into one of those categories.  Moreover, the 
opinion does not change the rating criteria provided by 
regulation; rather, it only construes what the term 
"definite" means.  In this case, the veteran has been 
apprised of the governing law and regulations and has been 
provided adequate notice of the need to submit evidence or 
argument on the issue of entitlement to an increased rating 
for his psychiatric disorder.  The veteran has exercised his 
right to have a hearing.  The Board, therefore, finds that 
the veteran is not prejudiced by the application of O.G.C. 
Prec. 9-93.  With these considerations in mind, the Board 
will address the merits of the claim at issue.

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:


General Rating Formula for Psychoneurotic Disorders:                     

Occupational and social impairment with reduced reliability                  
	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the two versions of the VA 
Schedule for Rating Disabilities in light of Karnas. 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The record demonstrates that a 10 percent evaluation was 
assigned effective December 20, 1993, and that this was 
increased to 30 percent, effective August 1995, the date of a 
VA psychiatric examination.  The veteran asserts that higher 
ratings are warranted for each of these periods.  

Initially, the Board points out that extensive VA outpatient 
treatment records have been associated with the claims 
folder.  These records establish that the veteran was seen 
frequently between November 1993 and June 1995.  In this 
regard, it is noted that he was started on Lithium in late 
1993.  Prior to the inception of the medication, the 
treatment records showed that he experienced fitful sleep and 
had decreased energy and tearfulness.  On one occasion, he 
was said to be paranoid.  The evidence indicates that once he 
started the Lithium, his condition seemed to improve.  In 
February 1994, he reported ongoing improvement in his 
symptoms.  The Board acknowledges that he was slightly 
irritable and had symptoms of depression in May 1994, after 
he had been fired from a job.  However, the next month, he 
was actively seeking employment and functioning well.  He was 
noted to be slightly depressed.  Later in June 1994, after 
Prozac had been added to his regimen, he was reported to be 
less pressured and had a positive outlook.  

It is also significant to observe that when he was seen in 
September 1994, it was concluded that the Global Assessment 
of Functioning score was 75.  In June 1995, it was noted on 
examination that the veteran's thought processes were intact, 
and his affect was appropriate.  

While these records suggest that there has been some variance 
in the severity of the veteran's bipolar disorder, the 
overall record fails to establish that a rating in excess of 
10 percent was warranted prior to August 1995.  The fact 
remains that his symptoms largely remained under control, and 
his condition was often noted as having been improved.  The 
evidence does not demonstrate that his bipolar disorder 
resulted in more than mild impairment.  In addition, in 
applying the provisions which became effective in November 
1996, the Board notes that there is no indication of any 
memory impairment, a chronic sleep impairment or panic 
attacks.  Accordingly, the Board concludes that regardless of 
which rating criteria is considered, a rating in excess of 10 
percent is not in order prior to August 1995.

The veteran also claims that the current 30 percent 
evaluation is not sufficient.  The Board notes that the 
veteran has been afforded psychiatric examinations by the VA 
in August 1995, June 1996 and again in October 1998.  The 
first examination demonstrates that the veteran was homeless 
and unemployed.  He acknowledged that he had experienced some 
trouble with people when he was working.  An examination 
revealed that he was fully oriented, and no impairment of 
memory was observed.  His mood was euthymic.  Similar 
findings were recorded during the June 1996 VA psychiatric 
examination.  It was also noted that the Global Assessment of 
Functioning score was now 50.  The most recent examination, 
conducted in October 1998, reveals that the veteran was 
described as unkempt.  He apparently manifested inappropriate 
behaviors during manic phases, when he became aggressive.  He 
did not have panic attacks or obsessive behaviors.  

In light of the findings on the VA psychiatric examinations, 
the Board is unable to conclude that a higher rating is 
warranted for bipolar disorder.  The requisite findings have 
not been shown to be present on the examinations.  There is 
no clinical evidence of panic attacks, memory impairment or 
impaired thought processes.  In considering the criteria in 
effect prior to November 1996, the evidence does not 
establish more than definite impairment in social and 
industrial adaptability.  Therefore, the Board finds that 
there is no basis for a rating in excess of 30 percent for 
bipolar disorder.  The evidence in support of the veteran's 
claim consists primarily of his statements, as well as some 
of the medical evidence.  The medical findings on examination 
are of greater probative value, and fail to demonstrate that 
an increased rating is warranted.


ORDER

To the extent that an effective date of November 29, 1993 is 
assigned for an award of service connection for bipolar 
disorder, the appeal is granted.  

A rating in excess of 10 percent prior to August 21, 1995 is 
denied.

A rating in excess of 30 percent, effective August 21, 1995 
is denied.



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals



 

